Decree of the Surrogate’s Court, Suffolk county, adjudging that the residuary *1000estate of the deceased, Nettie M. Roe, did not pass under paragraph “ Nineteenth ” of the will to John James Roe, or his children, but passed in trust to the predecessor of the respondent Patehogue Citizens Bank and Trust Company, to be used as provided by paragraph “ Twentieth ” of the will, and vacating a stay, affirmed, without costs. (Matter of Durand, 250 N. Y. 45, 53; Matter of Berry, 154 App. Div. 509; affd., 209 N. Y. 540.) Order denying petitioners’ motion for resettlement of the decree, and order denying petitioners’ application for an allowance for counsel fees and necessary disbursements affirmed, without costs. Present —Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.